Title: From Thomas Jefferson to Benjamin Hawkins, 18 February 1803
From: Jefferson, Thomas
To: Hawkins, Benjamin


          
            Dear Sir
            Washington Feb. 18. 1803.
          
          Mr. Hill’s return to you offers so safe a conveyance for a letter that I feel myself irresistably disposed to write one, tho’ there is little to write about. you have been so long absent from this part of the world, and the state of society so changed in that time, that details respecting those who compose it are no longer interesting or intelligible to you. one source indeed of great change in social intercourse arose while you were with us, tho’ it’s effects were as yet scarcely sensible on society or government. I mean the British treaty which produced a schism that went on widening and rankling till the years 98. 99. when a final dissolution of all bonds civil & social appeared imminent. in that awful crisis the people awaked from the phrenzy into which they had been thrown, began to return to their sober & antient principles, & have now become, five sixths, of one sentiment to wit, for peace, economy, and a government bottomed on popular election in it’s legislative & Executive branches. in the public councils the Federal party hold still one third. this however will lessen, but not exactly to the standard of the people; because it will be for ever seen that of bodies of men, even elected by the people, there will always be a greater proportion aristocratic than among their constituents. The present administration had a task imposed on it, which was unavoidable, and could not fail to excite the bitterest hostility in those opposed to it. the preceding administration left 99. out of every hundred in public office of the Federal sect. Republicanism had been the mark on Cain which had rendered those who bore it exiles from all portion in the trusts & authorities of their country. this description of citizens called imperiously & justly for a restoration of right. it was intended however to have yielded to this in so moderate a degree as might conciliate those who had obtained exclusive possession. but as soon as they were touched, they endeavored to set fire to the four corners of the public fabric and obliged us to deprive of the influence of office several who were using it with activity and virulence to destroy the confidence of the people in their government, and thus to proceed in the drudgery of removal farther than would have been had not their own hostile enterprises rendered it necessary in self-defence. but I think it will not be long before the whole nation will be consolidated in their antient principles, excepting a few who have committed themselves beyond recall, and who will retire to obscurity & settled disaffection. 
          Altho’ you will receive thro’ the official channel of the war office every communication necessary to develope to you our views respecting the Indians and to direct your conduct, yet supposing it will be satisfactory to you, and to those with whom you are placed, to understand my personal dispositions & opinions in this particular, I shall avail myself of this private letter to state them generally. I consider the business of hunting as already become insufficient to furnish clothing and subsistence to the Indians. the promotion of agriculture therefore and houshold manufacture are essential for their preservation, and I am disposed to aid and encourage it liberally. this will enable them to live on much smaller portions of land, and indeed will render their vast forests useless, but for the range of cattle, for which purpose also, as they become better farmers, they will be found useless and even disadvantageous. while they are learning to do better on less land, our increasing numbers will be calling for more land, and thus a coincidence of interests will be produced between those who have lands to spare and want other necessaries, and those who have such necessaries to spare and want lands. this commerce then will be for the good of both, and those who are friends to both ought to encourage it. you are in the station peculiarly charged with this interchange, and who have it peculiarly in your power to promote among the Indians a sense of the superior value of a little land well-cultivated over a great deal unimproved, and to encourage them to make this estimate truly. the wisdom of the animal which amputates & abandons to the hunter the parts for which he is pursued, should be theirs, with this difference that the former sacrifices what is useful. the latter what is not. in truth the ultimate point of rest & happiness for them is to let our settlements and theirs meet and blend together, to intermix and become one people, incorporating themselves with us as citizens of the US. this is what the natural progress of things will of course bring on, and it will be better to promote than to retard it. surely it will be better for them to be identified with us, and preserved in the occupation of their lands, than be exposed to the many casualties which may endanger them while a separate people. I have little doubt but that your reflections must have led you to view the various ways in which their history may terminate, and to see that this is the one most for their happiness. and we have already had an application from a settlement of Indians to become citizens of the US. it is possible, perhaps probable that this idea may be so novel as that it might shock the Indians were it even hinted to them. of course you will keep it for your own reflection. but convinced of it’s soundness, I feel it consistent with pure morality to lead them towards it, to familiarize them to the idea that it is for their interest to cede lands at times to the US. and for us thus to procure gratifications to our citizens from time to time by new acquisitions of land. from no quarter is there at present so strong a pressure on this subject as from Georgia for the residue of the fork of Oconee & Oakmulgee; and indeed I believe it will be difficult to resist it. as it has been mentioned that the Creeks had at one time made up their minds to sell this, and were only checked in it by some indiscretions of an individual, I am in hopes you will be able to bring them to it again. I beseech you to use your most earnest endeavors for it. it will relieve us here from a great pressure, and yourself from the unreasonable suspicions of the Georgians which you notice, that you are more attached to the interests of the Indians than of the US. and throw cold water on their willingness to part with lands. it is so easy to excite suspicions, that none are to be wondered at: but I am in hopes it will be in your power to quash them by effecting the object. 
          Mr. Madison enjoys better health since his removal to this place, than he had done in Orange. mr Giles is in a state of health feared to be irrecoverable, altho’ he may hold on for some time, and perhaps be reestablished. Browse Trist is now in the Missisipi territory forming an establishment for his family which is still in Albemarle, & will remove to the Missisipi in the spring. mrs Trist his mother begins to yield a little to time. I retain myself very perfect health having not had 20. hours of fever in 40. years past. I have sometimes had troublesome headachs, and some slight rheumatic pains. but, now sixty years old nearly, I have had as little to complain of in point of health as most people. I learn you have the gout. I did not expect that Indian cookery or Indian fare would produce that. but it is considered as a security for good health otherwise. that it may be so with you I sincerely pray, and tender you my friendly and respectful salutations.
          
            Th: Jefferson
          
        